                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    ATTURO TIRE CORP.,                                      Case No. 2:19-CV-198 JCM (VCF)
                 8                                            Plaintiff(s),                       ORDER
                 9           v.
               10     MAX-TRAC TIRE CO., INC.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of Atturo Tire Corp. v. Max-Trac Tire Co., Inc.,
               14     case number 2:19-cv-00198-JCM-VCF.
               15             On September 25, 2019, plaintiff Atturo Tire Corp. (“Atturo”) and defendant Max-Trac
               16     Tire Co., Inc. (“Max-Trac”) filed a joint motion requesting that the court stay all pretrial
               17     deadlines. (ECF No. 41).
               18             The parties represent that they have reached a non-binding agreement as to certain
               19     “principal terms” that they believe could resolve this litigation, and that they are in continuing
               20     negotiations to memorialize a written settlement agreement. Id. In light of the upcoming
               21     October 23, 2019, deadline to amend the pleadings and add parties (ECF No. 40), the parties
               22     request that the court stay all pretrial deadlines to promote their efforts to settle this case.
               23             Good cause appearing, the court will stay all pretrial deadlines. To ensure that this case
               24     continue to proceed in a timely manner, the parties are ordered to meet and confer and jointly file
               25     a proposed scheduling order by October 7, 2019.
               26             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Atturo and Max-Trac’s
               27     joint motion to stay (ECF No. 41) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                1             IT IS FURTHER ORDERED that the parties shall jointly file a proposed scheduling
                2     order by October 7, 2019. The scheduling order entered thereafter shall govern this case until
                3     final disposition.
                4             DATED September 27, 2019.
                5                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
